Citation Nr: 1435407	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-44 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to recognition as an eligible surviving spouse for the purpose of qualifying to receive dependency and indemnity compensation (DIC) and death pension benefits.

2.  Entitlement to recognition as an eligible surviving spouse for the purpose of qualifying to receive dependency and indemnity compensation (DIC) and death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty May 1943 to April 1946.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Montgomery, Alabama.


FINDINGS OF FACT

1.  In a final January 2006 decision, the Board denied the appellant's claim of entitlement to recognition as the surviving spouse of the decedent for VA purposes on the basis that at no time did the Veteran and appellant enter into a common law marriage.

2.  Evidence received since the final RO decision includes documents, when presumed credible, indicates that the appellant and Veteran were common law married at some point during the Veteran's life.

3.  The Veteran died in April 1998, and at the time of his death, he was not legally married to the appellant and the preponderance of the evidence is against a finding that a common law marriage existed between the Veteran and the appellant.



CONCLUSIONS OF LAW

1.  The January 2006 Board decision denying the appellant's claim of entitlement to recognition as the surviving spouse of the decedent for VA purposes is final.  38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has been received since the January 2006 decision, and criteria to reopen the claim of entitlement to recognition as the surviving spouse of the decedent for VA purposes have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2013).

3.  The criteria for recognition as the surviving spouse of the decedent for VA purposes have not been met.  38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.5, 3.50, 3.53, 3.102 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In September 2008 and January 2009 letters, VA notified the appellant of the information and evidence needed to substantiate and complete her claim, and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  The letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  Since the issuance of the letters, the RO has reopened and denied the appellant's claim in a May 2009 administrative decision.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board's review of the record reveals no indication that there is available evidence relevant to the claim which has not yet been obtained.  The appellant has not argued otherwise.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.

In general, decisions of the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

The term 'surviving spouse' is defined in pertinent part as a person of the opposite sex who (1) was the lawful spouse of a Veteran at the time of the Veteran's death; and (2) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (3) who has not remarried.  38 U.S.C.A § 101(3) (West 2002); 38 C.F.R. § 3.50 (2013).

Proof of marriage may be established by various means, including a copy or abstract of the public record of marriage or an original certificate of marriage, affidavits or certified statements of two or more eyewitnesses to the ceremony, or other secondary evidence which reasonably supports a belief by the Adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a).

In jurisdictions where marriages other than by ceremony are recognized, including common law marriages, the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  Id.

Where an attempted marriage is invalid by reason of legal impediment, an attempted marriage may nevertheless be 'deemed valid' if certain requirements are met.  Generally, such an attempted marriage will be 'deemed valid' if: (a) the attempted marriage occurred one year or more before the Veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. § 3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to a marriage to the Veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R. § 3.205(c).

The record shows that the Veteran died in April 1998.  In July 1998, the appellant submitted a claim for VA death benefits as the surviving spouse of the decedent.  In support of her claim, the appellant submitted multiple lay statements indicating that they were held out as married.

Based on all the evidence at that time, in a March 2000 decision, the RO denied the appellant's claim.  The appellant refiled her claim and, in January 2006, the Board determined that the appellant was not entitled to recognition as the surviving spouse of the decedent for VA purposes as the preponderance of the evidence was against a finding of a common law marriage.

In this appeal, the appellant seeks to reopen her claim for recognition as the surviving spouse of the decedent for purposes of entitlement to VA benefits.  The additional evidence received in connection with this claim which was not of record at the time of the January 2006 Board denial includes an affidavit by a sibling of the Veteran and the appellant's statements.

The recently-submitted evidence is certainly new and was not before VA when the appellant's claim was last considered in January 2006.  Given the applicable legal criteria, this evidence relates to an unestablished fact necessary to substantiate the claim, i.e. that there was a common law marriage between the decedent and appellant.  Presuming the credibility of evidence, such evidence raises a reasonable possibility of substantiating the claim.  This evidence is, therefore, new and material; and the claim is reopened.

Turning to the merits of the claim, the Board notes that the Justus presumption of credibility does not attach after a claim has been reopened.  Rather, in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Shade v. Shinseki, 24 Vet. App. 110, 124 (2010) (noting that '[n]ew and material evidence is evidence that-if found credible-would either entitle the claimant to benefits or to some further assistance from the Secretary in gathering evidence that could lead to the granting of the claim.  Of course, once a claim is reopened, the adjudicator may determine that the new evidence is not credible or is outweighed by other evidence.').

Initially, the Board notes that the appellant has not asserted that a legal marriage existed between the appellant and the Veteran.  The appellant's argument has always been that a common law marriage existed.  The Board finds that the most probative evidence establishes that the Veteran and appellant were not common law married.

The State of Alabama recognizes common-law marriages as valid.  In Alabama, the elements of common law marriage are (1) capacity, (2) present agreement or mutual consent to enter into the marriage relationship, (3) public recognition of the existence of the marriage, and (4) cohabitation or mutual assumption openly of marital duties and obligations.  See Creel v. Creel, 763 So.2d 943, 946 (Ala. 2000); Adams v. Boan, 559 So.2d 1084, 1086 (Ala. 1990).  It is noted that under Alabama law, adjudicators will 'closely scrutinize claims of common law marriage and require clear and convincing proof thereof.'  Gray v. Bush, 835 So.2d 192 (Ala. Civ. App. 2001).

Of particular importance is the fact that Alabama law requires use of a 'clear and convincing' evidentiary standard in determining whether a common-law marriage existed between two parties.  This standard is more onerous than the 'benefit of the doubt' standard of proof usually employed in VA benefits adjudication, as established in 38 U.S.C.A. § 5107(b).  The Court of Appeals for Veterans Claims has upheld the Board's use of a 'clear and convincing' standard of proof in determining whether a common-law marriage existed between two parties when that standard is in fact required by the jurisdiction within which the parties claim a common law marriage existed.  See Burden v. Shinseki, 25 Vet. App. 178, 186 (2012) (holding that the Board did not err in applying Alabama's 'clear and convincing proof' requirement when determining whether the parties were common law married under Alabama common law).  Further, 38 U.S.C.A. § 103(c) requires that a marriage shall be proven as valid according to the law of the place where the parties resided at the time of the marriage or the law of the place whether the parties resided when the right to benefits accrued.

In cases involving alleged common-law marriages, there must be proof of a common-law marriage for the purpose of receiving VA benefits.  Supporting evidence of common-law marriage should include affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a).

In this case, there is a significant amount of evidence that tends to show that the Veteran did not consider his relationship with the appellant to be a marriage.  Initially, the Board does not question the capacity of either the appellant or the Veteran to enter into a common law marriage meeting the Alabama common-law marriage criteria (1).  However, the Board finds that requirements (2) present agreement or mutual consent to enter into the marriage relationship, (3) public recognition of the existence of the marriage, and (4) cohabitation or mutual assumption openly of marital duties and obligations are not present within this case.  

The Board finds that the evidence is insufficient to establish that the Veteran and the appellant agreed or mutually consented to enter into a marriage, criteria (2).  In a VA Form 21-526 signed by the Veteran in April 1994, he indicated that he was a widower and he listed the appellant as being his nearest relative--his cousin.  That same month, he appointed the appellant as his Power of Attorney.  An April 1995 admission report from the Colorado State Veterans Center noted that a letter in the chart revoked the Power of Attorney given to a lady that the Veteran indicated he had somehow become connected with and who had somehow gained power of attorney for him when he really did not want this.  

The Board finds that the evidence is insufficient to establish that the Veteran and the appellant cohabitated or assumed openly marital duties and obligations, criteria (4).  The April 1995 admission report from the Colorado State Veterans Center report also indicated that the Veteran gave a history of traveling and stated that he had been visiting friends in Alabama and was on his way back to California.  Moreover, a December 1995 VA Report of Contact (VA Form 119) indicates that the Veteran was then informed that the appellant was trying to reach him and claimed to be his common-law wife, and that the Veteran denied this.  The Veteran's death certificate shows that he was widowed at the time of his death and living in another state.  He reported in 1995 that he had visited friends in Alabama and was on his way to California, the state where he died in 1998.  This evidence convincingly shows that the Veteran and the appellant were not cohabiting at the time of his death.  Furthermore, the appellant reported that they lived in the house she owned for many years, and there is no evidence that they owned any property jointly.  While she did pay bills in the Veteran's name, it is noted that at one time she had Power of Attorney which allowed her to perform this function.  

Moreover, the preponderance of the competent evidence is against a conclusion that the deceased Veteran and the appellant had public recognition of the existence of the marriage, criteria (3).  As noted above, the Veteran indicted on several occasions that he was not married and he expressly reported in December 1995 that the appellant was not his common-law wife.  The Veteran's statements to VA during his lifetime do not tend to document a belief by the Veteran that he regarded the appellant and himself as married; rather, they show that he did not regard himself as married to the appellant.

The appellant has provided some lay statements that the couple was recognized publicly as being married and there is evidence that they participated jointly in routine activities, and spent time together.  However, the Board finds the Veteran's own statements that he was not married, the Veteran's statements indicating he revoked the appellant's power of attorney, and the death certificate indicating the Veteran did not live with the appellant at the time of his death to be more probative as to whether a common law marriage existed than the appellant's lay statements.  Given the totality of the evidence, the Board finds that there has been no showing of "clear and convincing proof" that the Veteran and appellant ever entered into a lawful common-law marriage.  

The prerequisites to establish a common-law marriage are narrow and specific, and the Board must conclude that, for the foregoing reasons, they have not been satisfied in this case.  Accordingly, the Board finds that a preponderance of the evidence of record in this case is against a finding that a common-law marriage valid under the law of the State of Alabama was contracted by the appellant and the Veteran at any time.  Where a preponderance of the evidence is against a claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

New and material evidence has been received to reopen a claim for entitlement to recognition as an eligible surviving spouse for the purpose of qualifying to receive dependency and indemnity compensation (DIC) and death pension benefits.

Entitlement to recognition as an eligible surviving spouse for the purpose of qualifying to receive dependency and indemnity compensation (DIC) and death pension benefits is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


